Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 6, 13 and 19-20 have been cancelled.
4. Claims 1, 8 and 15  have been amended. 
5. Claims 1-5, 7-12, 14-18 and 21-24 are re-numbered as claims 1- 20 are pending.
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John D. Pemberton on February 25, 2022 to amend claims 1, 8 and 15.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 8 and 15 as follows: 
          1. (Currently Amended) A method comprising: identifying a file; determining a likelihood that the file is a polyglot file, wherein the determination includes analyzing the file using at least  two of: a format specification analysis of the file, a data structure decomposition of the file, a program language estimation to determine a program language that was used to write at least part of the file, and a sandboxed test of at least a portion of the file; determining a polyglotness score for the file, wherein the polyglotness score corresponds to the likelihood that the file is a polyglot file; and analyzing the file for a presence of malware when the polyglotness score satisfies a threshold. 

                         8. (Currently Amended) At least one non-transitory machine-readable medium comprising one or more instructions that when executed by at least one processor, cause the at least one processor to: identify a file; determine a likelihood that the file is a two of: a format specification analysis of the file, a data structure decomposition of the file, a program language estimation to determine a program language that was used to write at least part of the file, and a sandboxed test of at least a portion of the file; determine a polyglotness score for the file, wherein the polyglotness score is an indicator of whether or not the file is a polyglot file; and analyze the file for a presence of malware when the polyglotness score satisfies a threshold.
             15. (Currently Amended) An apparatus comprising: at least one processor; memory; and a security engine configured to cause the at least one processor to: identify a file; determine a likelihood that the file is a polyglot file, wherein the determination includes analyzing the file using at least 
 
            Allowable Subject Matter
6. Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-9 of the Remarks, filed on January 27, 2022, and dependent claims 2-5, 7, 9-12, 14, 16-18  and 21-24 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Wardle (US pat. No 9838418) prior art of record teaches identifying a file; determining a polyglotness score for the file, wherein the polyglotness score corresponds to the likelihood that the file is a polyglot file; and analyzing the file for a presence of malware when the polyglotness score satisfies a threshold.   



determining a likelihood that the file is a polyglot file, wherein the determination includes analyzing the file using at least two of: a format specification analysis of the file, a data structure decomposition of the file, a program language estimation to determine a program language that was used to write at least part of the file, and a sandboxed test of at least a portion of the file. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saxe, US11003774, title “ Methods and apparatus for detection of malicious documents using machine 

learning”

Crabtree, US20210092162, title “System and method for the secure evaluation of cyber detection 

products”

Golomb, US8756695, title “Analysis of binary code”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 2/25/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438